                         IN THE UNITED STATES DISTRICT COURT                     MAR 28 2019
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

VICKI J. GOINS,                              )
                                             )
               Plaintiff,                    )       Case No. 4:17-cv-00037
                                             )
v.                                           )       ORDER
                                             )
NANCY BERRYHILL,                             )       By: Hon. Jackson L. Kiser
Acting Commissioner,                         )           Senior United States District Judge
                                             )
               Defendant.                    )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny Plaintiff’s Motion for Summary Judgment [ECF No. 14], grant

the Commissioner’s Motion for Summary Judgment [ECF No. 18], and affirm the Commissioner’s

decision. The R&R was filed on August 31, 2018 [ECF No. 22], and Plaintiff filed her objections

on September 14 [ECF No. 23]. The Commissioner responded [ECF No. 24], and the matter is

now ripe for review. See Fed. R. Civ. P. 72(b). After careful review and consideration, and for the

reasons stated in the accompanying Memorandum Opinion, Plaintiff’s Objections are hereby

OVERRULED, the R&R is ADOPTED IN ITS ENTIRETY, Plaintiff’s Motion for Summary

Judgment is DENIED, and the Commissioner’s Motion for Summary Judgment is GRANTED.

The clerk is directed to CLOSE this case.

       The Clerk is directed to send a copy of this Memorandum Opinion and the accompanying

Order to all counsel of record as well as to Magistrate Judge Hoppe.

       ENTERED this 28th day of March, 2019.


                                             s/Jackson L. Kiser
                                             SENIOR UNITED STATES DISTRICT JUDGE
